Case 2:13-md-02445-MSG Document 585-2 Filed 09/18/19 Page 1 of 1
Dr. Rena Conti

Dr. Rena Conti, a health care economist offered on behalf of the End Payor Plaintiffs, is
anticipated to testify to the pattern of overcharges impacting the end-payor level of the
distribution chain and how Defendants’ misconduct impacts consumers generally. Her testimony
is likely unnecessary for a joint trial/phase with Direct Purchasers and/or the States; there are
additional experts testifying as to the general anticompetitive effects caused by Defendants’
misconduct, including Dr. Russell Lamb, retained by both Direct Purchaser Plaintiffs and End
Payor Plaintiffs. However, Dr. Conti’s testimony also provides supplemental evidence of
damages and injury for individual named plaintiff EPPs—this evidence may be necessary for
individual EPPs in follow-up phases or trials on individual EPP injury and damages. Dr. Conti
utilizes a yardstick methodology, based upon Dr. Lamb’s market share analogs and publicly
available empirical prescription data, to model typical overcharge patterns at the retail level (i.e.,
at the level where end-payors make purchases). On rebuttal, Dr. Conti responds to the opinions
of Reckitt’s economist Dr. Normann regarding his criticisms of the overcharge patterns that she

has modeled. Dr. Conti’s opening report was 22 pages and her rebuttal report was 9 pages.
